DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
	The amendment to the claims filed 10/21/2021 has been entered.  Claims 1-3, 7-12, 16-22 are under examination.
	The IDS filed 10/21/2021 has been entered and considered.
	Applicant’s amendments and arguments filed 10/21/2021 have been entered and carefully considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-12, 16, 19, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang (2006) and Yoon (2009).
Tang et al. Reconstructing Genetic Ancestry blocks in admixed individuals.  (2006) The American Journal of Human Genetics, 79:1-12.
Yoon, B-Y. Hidden Markov models and their Applications in Biological Sequence analysis.  Current Genomics, 2009 10: 402-415.
The examiner has numbered steps and substeps of claim 1 only to assist with structuring the rejection.
	Claim 1 has been amended to require: a method of error correction in ancestry classification, comprising 1) obtaining initial ancestry classification associated with segments of two phased haplotypes of a chromosome pair 2) performing error correction by: a) obtain a pair hidden Markov model, PHMM.  Observed states correspond to an ordered pair of initial ancestry classification associated with two corresponding segments of the two phased haplotypes. Hidden states are an ordered pair of true ancestry classifications associated with the two corresponding segments of the two phased haplotypes; b) determine a likely sequence of hidden states, c) 
	Yoon provides an explanation of pair hidden Markov models, and their application to sequence analysis along corresponding segments.  Yoon provides PHMM which generate aligned pairs of sequences, where two observed states are the two observed sequences (x and z), and the hidden state represents the alignment, including symbols representing “unaligned” (I-x, I-z) nucleotides, in Figure 3, Section 4, p408.  Symbol A represents aligned, identical nucleotides in x and y.  Yoon teaches that optimal state sequences can be found using dynamic programming with an acceptable computational complexity (p409). Yoon teaches a specific advantage of using PHMM approaches; when two sequences do not display strong overall similarities, it is difficult to find a meaningful alignment using traditional HMM.  PHMM allow for the more useful computation of the probability that the sequences are related, not merely best alignment of nucleotides.  This is the joint observation probability of sequences x and z, and is shown in equation 20, p409.  The alignment probability of individual symbol pairs can be computed, as shown in eq 21, p409.  Yoon notes that multiple sequence alignments often apply PHMM in a progressive alignment approach.  These introduce the concept of conservation information as a label or hidden state.  PHMMS can also have the ability to find structural similarity or alignment when one sequence has a known secondary structure.  This “secondary structure” or “conservation” as additional information, or a state is similar to the concept of “ancestry”: a characteristic of the data linked to a phenotype.  
	Tang discloses that any given segment of a chromosome of an individual “resembles a mosaic of chromosomal segments or ancestry blocks, each derived from a particular ancestral population.” (abstract). Tang provides Markov-Hidden Markov Models to infer gene-flow 
	With respect to claim 1, Tang provides: 1) obtaining initial ancestry classification associated with segments of two phased haplotypes of a chromosome pair. “With phased data… our algorithm infers ancestry blocks.” (p2) “We assume that each admixed individual is genotyped at T linked biallelic SNPs on a chromosome and that the recombination distance between consecutive markers, d , t p {2,3,…,T} (in Morgans), is known without error. Further, we assume individuals representing each of N ancestral populations have been genotyped at the corresponding marker loci, and, on the basis of these genotypes, we infer ancestral allele  frequencies…We present methods for both phased and unphased data…we lay out the conceptual framework assuming genotypes are phased, that is, haplotypes are available.” (p2)  The individual inherited one phased haplotype from each parents, corresponding to a particular segment.  The initial ancestry classifications are provided as set forth at page 2-3, “the MHMM” Ordered ancestral state combinations associated with a particular segment of a chromosome are denoted as Z-t in this section.  Figures 1a and 1b provide a simplified graphical representation of 
	With respect to claim 1, Yoon provides:2) performing error correction by one or more processors, using dynamic programming, by a) providing a pair hidden Markov model, PHMM with particular observed and hidden states in ordered pairs (p408-409). These states can b) determining a likely sequence of hidden states using the Markov-hidden Markov modeling, shown in fig 4, 6 and 7 as discussed above, with certain optimizations to correct errors and 3) outputting the ancestry classification.  However, Tang notes that some errors are more likely as parameter space is enlarged in the use of the MHMM.  
	Tang does not disclose using pair-HMM for reconstructing ancestry blocks or segments of chromosomal haplotype data.  
Yoon provides applying pair-HMM in a progressive manner using the observed and hidden states along pairs of sequences, to provided ordered pairs of aligned symbols having a particular characteristic such as a secondary structure.  Applying a PHMM as disclosed by Yoon to the initial ancestry classifications of Tang would have allowed for the identification of aligned ordered pairs of sequential information, where additional information can also be applied, such as structure or ancestry, and then determine the significance of the alignment probability for individual symbol pairs of the alignment.  The application of a PHMM using the same observed and hidden states to the initial ancestry classifications of Tang would have provided the ancestry classifications for the associated chromosomal segments in a manner more likely to correct initial errors through computations of posterior alignment possibilities and the optimization algorithms such as forward, backward algorithms, combinations of forward and backward approaches, the Viterbi algorithm etc.  One of skill in the art would have had a reasonable 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Tang and Yoon, the Examiner concludes that the combination of the Pair-HMM of Yoon to the method of reconstructing ancestry information for chromosomal segments, using phased haplotype information, would have been a use of known technique to improve similar methods.    
The nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem.  The field of bioinformatics and sequence analysis at the time of the invention understood that several variations of hidden Markov Models are useful in the analysis of biological sequence data, depending on the question being asked and the data at hand.  Yoon teaches several variations of HMM, as well as the pros and cons for their implementation on biological sequence data.  Yoon teaches pair-HMM as particularly useful for 
“Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Claims 10 and 20 are both drawn to a system for performing the method of claim 1, claim 19 is drawn to the computer program product having instructions for performing claim 1, and their limitations are similarly taught by Tang and Yoon.
With respect to claim 2-3, 11-12 the PHMM of Yoon performs error correction including detecting a prediction error caused by the classifier of the initial ancestry classification, and correcting it.  The algorithms such as the modified forward-backward algorithm of Yoon performs this function, correcting the initial error and providing the corrected block.  
With respect to claim 7, 16 and 22 Yoon teaches HMM variants which “make the probabilities at certain states dependent on part of the previous emissions” to describe more 

Claims 8, 9, 17, 18, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang and Yoon as applied to claims 1-3, 7, 10-12, 16, 19, 20 and 22 above, further in view of Sohn (2012).
Tang et al. Reconstructing Genetic Ancestry blocks in admixed individuals.  (2006) The American Journal of Human Genetics, 79:1-12.
Yoon, B-Y. Hidden Markov models and their Applications in Biological Sequence analysis.  Current Genomics, 2009 10: 402-415.
Sohn, K-A, et al. Robust estimation of local genetic ancestry in admixed populations using a nonparametric Bayesian approach. Genetics, August 2012, 191:1295-1308.
	The combination of Tang and Yoon provide the basis for the methods of error correction of initial ancestry classifications, using phased data of parental haplotypes, associated with particular segments of a chromosome.  Yoon provides the pair-HMM to simultaneously generate ordered pairs of aligned symbols.  Application of the P-HMM of Yoon to the methods, observed and hidden states, and initial classifications of Tang would have provided corrected ancestral classifications to the ordered pairs of haplotype data, linked to the particular segments of the chromosome.  
	With respect to claims 8, 9, 17, 18, and 21, neither Tang nor Yoon specifically teach using multiple Markov models where each corresponds to a distinct reference population.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631